DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 9-10, filed 1/20/2021, with respect to claims 1-16 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 10/21/2020.
3.	Applicant's amendment filed on 1/20/2021 has been considered and entered for the record. 
Reasons for Allowance
4.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claims 1 and 15-16, the prior art of record fails to anticipate or suggest or render obvious an electrochemical cell, comprising: (A) an anode comprising an anode active material; (B) a cathode comprising a cathode active material comprising (b1) a mixed lithium transition metal oxide comprising Mn and a second transition metal; (b2) a lithium intercalating mixed oxide comprising Ni, Al, and a second transition metal; (b3) LiNiPO4; (b4) LiMnPO4; and/or (b5) LiCoPO4; and (C) an electrolyte composition comprising (i) an aprotic organic solvent; (ii) a lithium ion containing a conducting salt; (iii) a compound of formula (I): 


    PNG
    media_image1.png
    130
    238
    media_image1.png
    Greyscale

(iv) optionally, an additive, wherein 
R1, R2, R3, R4, R5, and R6 are independently H, F, R7, OR7, or OSi(R8)3
 R7 is C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C5-C7 (hetero)aryl, or C6-C13 (hetero)aralkyl, optionally substituted by one or more s OSi(CH3)3 and/or F; 
R8 is independently H, F, R7, and OR7; 
R9 and R10 are independently H, F, R7, OR7, or OSi(R8)3 and
R11 is  H or R7; 
wherein the electrochemical cell has a first cycle coulombic efficiency / capacity retention after 200 and/or 400 1 C-cycles greater than an otherwise identical cell using a P- alkyl-substituted phosphonate in place of the compound of formula (I); wherein these limitations are in combination and coupled with the rest of the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723